C. A. 8th Cir. Certiorari granted limited to questions 1 and 2 presented by the petition for the writ, viz.:
“1. Whether in a diversity action for wrongful discharge by an employee against a carrier subject to the provisions of the Railway Labor Act, the Act precludes the application by the District Court of state law, otherwise controlling, governing the right to bring the action.
“2. Whether the decisions of this Court in Moore v. Illinois Central R. Co., 312 U. S. 630, and Slocum v. Delaware, L. & W. R. Co., 339 U. S. 239, bar the application of state law requiring an employee to attempt to adjust his dispute with his employer before he may seek redress in state courts for alleged breach of a collective bargaining agreement made pursuant to the Railway Labor Act.”